DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior art, Sanders et al. (US Patent Application Publication No. 2014/0075308)  and Huang (US Patent Application Publication No. 2009/0290725) combination fail to disclose or suggest one or more of the features of the independent claims 1, 10 and 18.
In summary, Sanders discloses the digital media item was explicitly added to the queue or automatically queued the digital media item was implicitly added to the queue via a predetermined collection, such as a playlist each entry can include a queue status field configured to identify whether a song was manually entered or automatically entered. Manually entered songs can remain in the queue when the source of music changes.
Huang teaches discloses media selection, control panel of the graphic equalizer and iTunes app. 
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 10 and 18.
Specifically, the prior arts fail to teach a tangible, non-transitory computer-readable medium comprising program instructions that are executable by at least one processor such that a computing device is configured to perform functions comprising: causing display of a controller interface, the controller interface comprising graphical representations indicating followable user accounts of a streaming audio service and a prompt to add the streaming audio service to a media playback system, wherein the followable user accounts are associated with respective audio content of the streaming audio service, wherein audio content from the streaming audio service is not playable by the media playback system until after the streaming audio service is added to the media playback system, and wherein a given user account following a particular followable user account of the streaming audio service provides the given user account access to audio content associated with the particular followable user account of the streaming audio service; detecting input data representing a command to add the streaming audio service; after the media playback system is added to the media playback system, detecting selection of particular audio content associated with the particular followable user account of the streaming audio service; and causing, via a network interface, one or more playback devices of the media playback system to play back the particular audio content. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-9, 11-17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171